The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          December 13, 2018

                               2018COA172

No. 16CA0385, Peo in Int of C.M.D. — Criminal Law — Sex
Offender Registration — Petition for Removal from Registry;
Constitutional Law — Eighth Amendment — Cruel and Unusual
Punishments — Fourteenth Amendment — Due Process

     In this juvenile sex offender case, a division of the court of

appeals holds that the provisions of the Colorado Sex Offender

Registration Act, §§ 16-22-103(2)(a) and -113(3)(c), C.R.S. 2018,

requiring lifetime sex offender registration for juveniles who have

committed more than one sex offense do not violate due process or

constitute cruel and unusual punishment as applied to such

juveniles.
 COLORADO COURT OF APPEALS                                     2018COA172


Court of Appeals No. 16CA0385
Mesa County District Court No. 15JD140
Honorable Thomas M. Deister, Judge
Honorable William T. McNulty, Magistrate


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of C.M.D.,

Juvenile-Appellant.


                               ORDER AFFIRMED

                                    Division II
                            Opinion by JUDGE VOGT*
                       Dailey and Lichtenstein, JJ., concur

                         Announced December 13, 2018


Cynthia H. Coffman, Attorney General, Joseph G. Michaels, Assistant Attorney
General, Denver, Colorado, for Petitioner-Appellee

Megan A. Ring, Colorado State Public Defender, Ryann S. Hardman, Deputy
State Public Defender, Denver, Colorado, for Juvenile-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2018.
¶1    C.M.D. was adjudicated delinquent based on an incident

 involving unlawful sexual contact. At sentencing, he was ordered to

 register as a sex offender under the Colorado Sex Offender

 Registration Act (CSORA), §§ 16-22-101 to -115, C.R.S. 2018.

 Because C.M.D. had a previous adjudication for unlawful sexual

 contact, the magistrate was statutorily precluded from waiving the

 registration requirement, and C.M.D. is not eligible to petition to

 discontinue the registration.

¶2    On appeal, C.M.D. contends that, as applied to him and

 similarly situated juveniles, the CSORA violates constitutional

 prohibitions against cruel and unusual punishment and

 constitutional due process rights. Under the circumstances of this

 case, we disagree. We therefore affirm the order requiring C.M.D. to

 register as a sex offender.

                               I. Background

¶3    At the time of the incident giving rise to the order, C.M.D. was

 serving a sentence in the Department of Youth Corrections (DYC)

 based on prior adjudications, one of which was also for unlawful

 sexual contact. Although the incident was reported to have

 occurred when C.M.D. was seventeen and a half years old, the


                                     1
 petition in delinquency was not filed until one year later, when

 C.M.D. was eighteen and a half.

¶4    The petition alleged that C.M.D. had committed unlawful

 sexual contact against another DYC resident, who was then

 seventeen. C.M.D. had reported the incident to his case manager,

 stating that he “grabbed a girl’s ass” and that he did it because he

 “felt aroused and couldn’t help himself.” The victim told law

 enforcement personnel that she had been in a transport van with

 C.M.D. and another girl on the way to court appearances. In the

 elevator at the courthouse, she felt C.M.D.’s hand brush her

 bottom, but was not sure if it was intentional. She then said that

           [w]hen they were leaving court getting ready to
           get back in the transport van, she did not want
           to sit next to C.M.D. . . . [H]e kept touching
           her back throughout the drive.

           She told him to stop several times and he did
           not stop. He was only touching her back at
           this point, but this made her mad and
           uncomfortable.

           When they arrived back at DYC . . . C.M.D.
           scooted closer to [her], [and] grabbed her butt
           two times.

¶5    The People filed a petition in delinquency alleging that C.M.D.

 had committed an act which, if committed by an adult, would


                                   2
 constitute misdemeanor unlawful sexual contact under section 18-

 3-404(1)(a), C.R.S. 2018. In exchange for dismissal of the charge,

 C.M.D. pleaded guilty to third degree assault, § 18-3-204(1)(a),

 C.R.S. 2018, with an underlying factual basis of unlawful sexual

 contact. The court sentenced C.M.D. to up to six months in the

 custody of the DYC, the sentence to run concurrent with his

 sentences in four other cases. C.M.D. acknowledged at the plea

 hearing that he knew he would be required to register as a sex

 offender.

¶6    As noted, this was not C.M.D.’s first adjudication for an

 offense with an underlying factual basis of unlawful sexual contact.

 He had previously been adjudicated for sexually assaulting his

 sister over the course of three to five years, beginning when she was

 approximately four years old and he was approximately six years

 old. The conduct giving rise to the adjudication included forced oral

 sex, digital penetration of the vagina, and attempted penile-vaginal

 intercourse. At sentencing in this case, the magistrate noted that

 he had no discretion to decline to impose the sex offender

 registration requirement, and then commented:




                                   3
           Even if I’d had discretion, I would feel
           somewhat conflicted about not requiring
           [C.M.D.] to register. . . . [C]onsidering some of
           the factors if I were allowed to under [section
           16-22-103(5)(a)], considering that, certainly
           lifetime registration would seem unfairly
           punitive under these circumstances.

           But, it’s not the adjudication for this offense
           that makes it unfairly – that makes it lifetime.
           It’s the – of course, the existence of the other
           offense. But, the risk to the community may
           require that registration. And so, if I had that
           discretion, I’m not sure that I would actually
           go – and exercise that discretion.

¶7    C.M.D. petitioned for district court review of the magistrate’s

 order, arguing, among other things, that requiring him to register

 as a sex offender amounted to cruel and unusual punishment. The

 district court disagreed, citing cases holding that the requirement to

 register is not punishment, and adding:

           However, even if the requirement to register
           were punishment, such a requirement here
           would neither be unfairly punitive nor cruel
           and unusual because of the Juvenile’s prior
           adjudication for unlawful sexual behavior.
           With two adjudications for this type of
           behavior, community safety requires
           registration. Such conclusion is necessary
           because the statute specifically permits the
           exception for only someone who has no prior
           for this type of behavior.




                                   4
                   II. Cruel and Unusual Punishment

¶8     C.M.D. contends that mandatory, lifetime sex offender

  registration under CSORA violates federal and state constitutional

  prohibitions against cruel and unusual punishment, as applied to

  him and similarly situated juveniles. We disagree.

                          A. Standard of Review

¶9     We review the constitutionality of a statute de novo. See

  People v. Sabell, 2018 COA 85, ¶ 46. Statutes are presumed to be

  constitutional. Qwest Servs. Corp. v. Blood, 252 P.3d 1071, 1083

  (Colo. 2011). Thus, the burden is on the party challenging a statute

  to prove that it is unconstitutional beyond a reasonable doubt. Id.;

  People v. Dash, 104 P.3d 286, 290 (Colo. App. 2004).

                                B. CSORA

¶ 10   The CSORA provides that “any person who is convicted in the

  state of Colorado of unlawful sexual behavior or of another offense,

  the underlying factual basis of which involves unlawful sexual

  behavior . . . shall be required to register” as a sex offender. § 16-

  22-103(2)(a), C.R.S. 2018. This registration requirement applies

  equally to adult convictions and to juvenile adjudications based on




                                     5
  the commission of any act that may constitute unlawful sexual

  behavior. § 16-22-103(4).

¶ 11   Section 16-22-103(5)(a) permits sentencing courts to exempt

  offenders from the registration requirement if the court determines

  that the requirement would be unfairly punitive and that exempting

  the person would not pose a significant risk to the community.

  However, this provision applies only if the person was under

  eighteen at the time of the commission of the offense and had not

  been previously charged with unlawful sexual behavior. Id.

¶ 12   Additionally, section 16-22-113(1), C.R.S. 2018, outlines

  circumstances in which offenders may petition the court to

  discontinue the registration requirement. However, the option to

  discontinue registration is not available to persons with more than

  one conviction or adjudication for unlawful sexual behavior. § 16-

  22-113(3)(c); see People v. Atencio, 219 P.3d 1080, 1082 (Colo. App.

  2009).

¶ 13   As noted, neither of these options was available to C.M.D.

  because of his previous adjudication for unlawful sexual behavior.

  Thus, the court was statutorily required to order C.M.D. to register

  as a sex offender for the rest of his life.


                                       6
                    C. The CSORA Is Not Punishment

¶ 14    The United States and Colorado Constitutions prohibit cruel

  and unusual punishment. U.S. Const. amend. VIII; Colo. Const.

  art. II, § 20.

¶ 15    To decide whether this prohibition is implicated, we must first

  determine whether the challenged requirement is punishment. See

  People in Interest of J.O., 2015 COA 119, ¶ 21. In making this

  determination, we initially look to the statute to see whether the

  legislature intended the requirement to be punishment. See Smith

  v. Doe, 538 U.S. 84, 92 (2003) (legislative intent as expressed in

  statute supported conclusion that Alaska sex offender registration

  statute was non-punitive). Where the legislature has clearly stated

  its intent to create a non-punitive regulatory scheme, “‘only the

  clearest proof’ will suffice to override legislative intent and

  transform what has been denominated a civil remedy into a

  criminal penalty.” Id. at 92 (quoting Hudson v. United States, 522

  U.S. 93, 100 (1997)).

¶ 16    The CSORA states:

              The general assembly finds that persons
              convicted of offenses involving unlawful sexual
              behavior have a reduced expectation of privacy


                                      7
             because of the public’s interest in public
             safety. The general assembly further finds
             that the public must have access to
             information concerning persons convicted of
             offenses involving unlawful sexual behavior
             that is collected pursuant to this article to
             allow them to adequately protect themselves
             and their children from these persons. The
             general assembly declares, however, that, in
             making this information available to the public
             . . . it is not the general assembly’s intent that
             the information be used to inflict retribution or
             additional punishment on any person
             convicted of unlawful sexual behavior . . . .

  § 16-22-112(1), C.R.S. 2018.

¶ 17   Consistent with the legislature’s stated intent, divisions of this

  court have uniformly held that sex offender registration is not

  punishment. See J.O., ¶¶ 21-30; People v. Carbajal, 2012 COA 107,

  ¶ 37; People v. Sowell, 327 P.3d 273, 277 (Colo. App. 2011); People

  v. Tuffo, 209 P.3d 1226, 1230 (Colo. App. 2009); People v.

  Montaine, 7 P.3d 1065, 1067 (Colo. App. 1999). Such registration is

  not part of a defendant’s sentence but is instead a collateral civil

  requirement intended as a public safety measure. See Carbajal,

  ¶ 37; Montaine, 7 P.3d at 1067.

¶ 18   Except for J.O., the cited Colorado cases all deal with adult

  offenders. As C.M.D. correctly points out, a different analysis may



                                     8
  be called for if the offender is a juvenile. The Supreme Court has

  recognized that “children are constitutionally different from adults

  for purposes of sentencing,” Miller v. Alabama, 567 U.S. 460, 471

  (2012), and it has struck down laws permitting imposition of the

  death penalty and mandatory life-without-parole sentences for

  juveniles as violative of the Eighth Amendment. See id.

¶ 19      In J.O., the division rejected the juvenile’s argument that,

  under the Miller line of cases, the Eighth Amendment prohibits the

  possibility of lifetime sex offender registration for juveniles. After

  reviewing Colorado precedent holding that sex offender registration

  is not punishment, the division concluded that, even as applied to

  juveniles, such registration does not constitute punishment;

  therefore, it was unnecessary to address whether registration was

  cruel and unusual. J.O., ¶ 30. The J.O. division also noted that

  “[m]ost jurisdictions to have addressed this issue continue to hold

  that sex offender registration for a juvenile is not punitive.” Id. at

  ¶ 24.




                                       9
¶ 20   We agree with the analysis and the result in J.O.1 We are not

  persuaded to reach a different conclusion based on cases from

  other jurisdictions cited by C.M.D. See, e.g., Doe v. State, 111 A.3d

  1077, 1100 (N.H. 2015) (punitive effects of New Hampshire sex

  offender registration system outweighed non-punitive legislative

  intent; therefore, retroactive application of sex offender registration

  requirements violated prohibition against ex post facto laws as

  applied to petitioner); In re C.P., 967 N.E.2d 729, 732 (Ohio 2012)

  (statute imposing automatic lifelong registration and notification

  requirements on juvenile sex offenders was cruel and unusual

  punishment and a violation of due process).

¶ 21   Nor do we agree with C.M.D. that, if we assess the issue under

  the intent-effects test of Kennedy v. Mendoza-Martinez, 372 U.S.

  144, 168 (1963), we would conclude, as the United States District

  Court did in Millard v. Rankin, 265 F. Supp. 3d 1211 (D. Colo.


  1 We do not agree with C.M.D. that J.O. is distinguishable because
  the juvenile in that case could later petition to discontinue
  registration. Although the division so stated in distinguishing an
  Ohio case, see People in Interest of J.O., 2015 COA 119, ¶ 29, it is
  not entirely clear whether, in light of section 16-22-113(3)(c), C.R.S.
  2018, the statement is accurate. In any event, we decline to depart
  from the result in J.O. on this basis.


                                     10
  2017), that, despite the stated legislative intent, the CSORA is

  punitive in effect.

¶ 22   Under the Kennedy test, courts are to consider the following:

             Whether the sanction involves an affirmative
             disability or restraint, whether it has
             historically been regarded as a
             punishment, whether it comes into play only
             on a finding of scienter, whether its operation
             will promote the traditional aims of
             punishment — retribution and
             deterrence, whether the behavior to which it
             applies is already a crime, whether an
             alternative purpose to which it may rationally
             be connected is assignable for it, and whether
             it appears excessive in relation to the
             alternative purpose assigned.

  Kennedy, 372 U.S. at 168 (footnotes omitted). The Supreme Court

  applied this test in Smith, 538 U.S. at 92, and concluded that the

  Alaska sex offender registration requirement was not punishment.2

¶ 23   Applying this test to the CSORA, we also conclude that the

  statute is not punitive. First, the statute itself does not impose an

  “affirmative disability or restraint.” Id. at 99 (quoting Kennedy, 372


  2 In Doe v. State, 189 P.3d 999, 1019 (Alaska 2008), the Alaska
  Supreme Court weighed the Kennedy factors and came to a
  contrary conclusion, finding that Alaska’s sex offender registration
  statute was punitive in effect and thus violated state constitutional
  ex post facto prohibitions as applied to the adult defendant.


                                    11
  U.S. at 168). Unlike prison, probation, or parole, registration does

  not limit where offenders may live or where they may work,

  although local ordinances may do so. See id. at 101. Second, as

  discussed above, sex offender registration has not historically been

  regarded as a punishment in Colorado. Third, although sex

  offender registration is required regardless of a finding of scienter,

  this factor carries “little weight.” Id. at 105. Fourth, the statute’s

  operation does not “promote the traditional aims of punishment —

  retribution and deterrence.” Kennedy, 372 U.S. at 168. Those aims

  are primarily furthered by imposition of the sentence associated

  with the offense, not the associated registration requirement. Fifth,

  although the conduct to which registration applies is already a

  crime, that crime carries its own punishment; any punishment

  arising from a failure to register results from a proceeding separate

  from the original offense. Smith, 538 U.S. at 102. Finally, the

  stated and rational purpose of sex offender registration is to protect

  the public, and requiring registration is not excessive in light of this

  purpose.

¶ 24   Although we conclude that the CSORA is not punishment even

  if analyzed under the Kennedy factors, we recognize that the federal


                                     12
  court in Millard, on which C.M.D. relies, reached a contrary

  conclusion. In that case, three registered sex offenders testified to

  specific adverse consequences they had suffered — including forced

  changes of residence, one man’s exclusion from his own children’s

  school, and difficulties in obtaining or maintaining employment —

  as a result of the registration requirement. The court observed that

  such evidence of “actual adverse consequences” of sex offender

  registration was relevant to the plaintiffs’ Eighth Amendment claim.

  265 F. Supp. 3d at 1222. After acknowledging the non-punitive

  legislative intent of the CSORA, the court concluded that, based on

  the testimony, the statute’s effects on the three plaintiffs before it

  were clearly punitive. Id. at 1226.

¶ 25   In this case, there is no evidence before us of any such adverse

  effects on C.M.D. At this point, the effects of registration on C.M.D.

  remain speculative, and it would be premature for us to base a

  decision on circumstances that may not in fact occur. See, e.g.,

  Olivas-Soto v. Indus. Claim Appeals Office, 143 P.3d 1178, 1180

  (Colo. App. 2006) (“Generally, ripeness tests whether an issue is

  real, immediate, and fit for adjudication. Under that doctrine,

  adjudication should be withheld for uncertain or contingent future


                                     13
  matters that suppose a speculative injury which may never occur.”);

  see also People v. Higgins, 2016 CO 68, ¶ 13 (declining to address

  contentions that were based on hypothetical fact situations or that

  would require findings as to facts that had not yet occurred); People

  v. Oglethorpe, 87 P.3d 129, 134 (Colo. App. 2003) (argument

  regarding release of sex offenders to parole was premature where

  defendant was not currently eligible for parole).

¶ 26   Under the facts of this case, we are not persuaded to depart

  from established Colorado precedent holding that the sex offender

  registration requirement is not punishment. We therefore do not

  reach the question whether such requirement is cruel or unusual.

  See J.O., ¶ 30.

¶ 27   In sum, we cannot conclude that requiring lifetime sex

  offender registration for C.M.D., who has been adjudicated for a

  previous sex offense, violates constitutional guarantees against

  cruel and unusual punishment and warrants disregarding the

  legislature’s unequivocally stated concern for public safety.

¶ 28   However, in so concluding, we acknowledge that C.M.D. has

  cited persuasive studies addressing the debilitating effects of sex

  offender registration on juveniles and the questionable public safety


                                    14
value of such registration. See Catherine L. Carpenter, Throwaway

Children: The Tragic Consequences of a False Narrative, 45 Sw. L.

Rev. 461, 489-90 (2016); Amy E. Halbrook, Juvenile Pariahs, 65

Hastings L.J. 1, 13 (2013); Elizabeth J. LeTourneau et al., Effects of

Juvenile Sex Offender Registration on Adolescent Well-Being: An

Empirical Examination, 24 Psychol. Pub. Pol’y & L. 105 (Feb. 2018);

Nastassia Walsh & Tracy Velazquez, Registering Harm: The Adam

Walsh Act and Juvenile Sex Offender Registration, The Champion 20

(Dec. 2009); Franklin E. Zimring et al., Investigating the Continuity

of Sex Offending: Evidence from the Second Philadelphia Birth

Cohort, 26 Just. Q. 58, 69-72 (Mar. 2009),

https://perma.cc/8MGW-JTFT; Human Rights Watch, Raised on

the Registry, The Irreparable Harm of Placing Children on Sex

Offender Registries in the US (May 2013), https://perma.cc/B3E9-

AT5S; MacArthur Foundation, Juvenile Justice in a Developmental

Framework: A 2015 Status Report 37 (Dec. 2015),

https://perma.cc/KSR7-2G2W. In our view, these studies raise

valid policy concerns that should be considered by the legislature.




                                  15
                             III. Due Process

¶ 29   C.M.D. contends that mandatory, lifetime sex offender

  registration under the CSORA, as applied to him and similarly

  situated juveniles, violates federal and state constitutional due

  process protections. Again, we disagree.

               A. Standard of Review and Applicable Law

¶ 30   Challenges to the constitutionality of a statute are generally

  reviewed de novo. Hinojos-Mendoza v. People, 169 P.3d 662, 668

  (Colo. 2007). C.M.D. did not raise this as-applied challenge in the

  juvenile court. Although we could therefore decline to consider it,

  we will, in the interest of judicial economy, briefly address

  contentions that do not require further factual development. See id.

  at 667; People v. Mountjoy, 2016 COA 86, ¶¶ 36-38 (citing cases

  explaining why developed record and findings of fact are necessary

  to permit appellate review of as-applied constitutional challenge).

¶ 31   The Due Process Clauses of the United States and Colorado

  Constitutions guarantee that no person shall be deprived of life,

  liberty, or property without due process of law. U.S. Const. amend.

  XIV; Colo. Const. art. II, §. 25. When a statute infringes on a

  recognized liberty or property interest, the government must prove


                                    16
  that the statute is necessary to promote a compelling government

  interest. People v. Young, 859 P.2d 814, 818 (Colo. 1993). Where

  no fundamental right is implicated, however, the government need

  only prove that the challenged statute bears a rational relationship

  to a legitimate government interest. Id.

                                B. Analysis

¶ 32   C.M.D. argues that the registration requirement deprives

  juveniles of their “liberty interests in living, associating with families

  and friends, and circulating in society without the well-established

  burdens imposed by CSORA,” and that it deprives juveniles of their

  right to privacy by making information public that would otherwise

  be kept private. We find no due process violation.

¶ 33   Colorado courts have consistently held that adults convicted of

  crimes have no fundamental right to freedom from incarceration,

  see id., and they have rejected due process challenges by sex

  offenders claiming that their liberty interests are violated by the

  Colorado Sex Offender Lifetime Supervision Act of 1998 (SOLSA), §§

  18-1.3-1001 to -1012, C.R.S. 2018. See, e.g., Dash, 104 P.3d at

  290 (“An adult criminal offender has no fundamental liberty interest

  in freedom from incarceration. Classification of sex offenders under


                                     17
  [SOLSA] neither creates a suspect class nor infringes upon a

  fundamental right.”) (citation omitted); Oglethorpe, 87 P.3d at 134

  (under rational basis test, SOLSA serves legitimate governmental

  interests in protecting public from untreated sex offenders); see also

  People v. Torrez, 2013 COA 37, ¶ 88 (collecting cases).

¶ 34   Although we are unaware of any Colorado cases addressing

  substantive due process challenges to the CSORA, we perceive no

  basis for applying a different standard to the claimed liberty interest

  challenge raised by C.M.D. Thus, we do not view C.M.D.’s claim as

  implicating a fundamental right, and we have already recognized

  that the CSORA’s stated purpose of protecting the public is rational.

¶ 35   Nor can C.M.D. establish a substantive due process violation

  based on an asserted infringement of his right to privacy. An

  alleged invasion of privacy or resulting harm to reputation does not,

  without more, invoke due process protections. See Paul v. Davis,

  424 U.S. 693, 701-12 (1976) (police chief’s distribution of flyer

  identifying plaintiff as a shoplifter did not deprive plaintiff of right to

  privacy or implicate rights protected by due process provisions);

  United States v. Juvenile Male, 670 F.3d 999, 1012 (9th Cir. 2012)

  (juveniles’ challenge to sex offender registration requirements as


                                      18
  violative of their right to privacy did not implicate any substantive

  due process rights; collecting cases); see also § 16-22-112(1) (“The

  general assembly finds that persons convicted of offenses involving

  unlawful sexual behavior have a reduced expectation of privacy

  because of the public’s interest in public safety.”); People v. D.K.B.,

  843 P.2d 1326, 1330 (Colo. 1993) (“Neither this court nor the

  United States Supreme Court has held that a convicted person has

  a right to privacy in his arrest and conviction records.”).

¶ 36   We do not agree with C.M.D. that we should find a privacy

  violation here because, as a juvenile, he has a greater expectation of

  privacy in his records than do adults. First, it is not necessarily

  true that juveniles have greater privacy rights than adults. See

  People in Interest of J.M., 768 P.2d 219, 222 (Colo. 1989)

  (constitutional rights of adults and juveniles are not co-extensive,

  and state has broader authority to control and supervise the

  activities of children; collecting cases, including those involving

  privacy and procedural due process rights of minors). Second,

  while information regarding C.M.D. may in fact be available from

  other websites, the internet posting required under the CSORA is

  expressly limited to registered sex offenders who have been


                                     19
  “convicted as an adult” of two or more enumerated felonies. § 16-

  22-111(1)(c), C.R.S. 2018.

¶ 37   C.M.D. also appears to raise a procedural due process claim,

  arguing that “CSORA deprives juveniles of the right to present

  evidence or to be heard regarding their potential for rehabilitation.”

  In People in Interest of C.B.B., 75 P.3d 1148, 1151 (Colo. App.

  2003), a division of this court rejected a similar argument, holding

  that a juvenile sex offender has no procedural due process right to a

  hearing to prove that he is not currently dangerous before being

  required to register as a sex offender under the CSORA. The

  division reasoned that, because the duty to register is triggered by a

  conviction, the offender’s current level of dangerousness is

  immaterial under the statutory scheme. Id. at 1150-51; see Conn.

  Dep’t of Pub. Safety v. Doe, 538 U.S. 1, 8 (2003) (“[Persons] who

  assert a right to a hearing under the Due Process Clause must

  show that the facts they seek to establish in that hearing are

  relevant under the statutory scheme.”).

¶ 38   Similarly, here, C.M.D.’s potential for rehabilitation is

  irrelevant to the registration requirement under the statute as




                                    20
  currently written.3 Nor is that requirement based on an

  “irrebuttable presumption” that juveniles generally have a high risk

  to reoffend and pose a threat to public safety, as C.M.D. argues.

  Rather, he was required to register as a sex offender based on his

  adjudication for the current offense, coupled with having a prior

  adjudication for a sex offense. In connection with his adjudication

  for the current offense, C.M.D. was afforded his due process rights

  to notice, counsel, and a hearing; and he does not allege that he

  was deprived of any of those rights when he was adjudicated for the

  prior offense.

¶ 39   We thus conclude that C.M.D. has not shown that the CSORA

  violates due process or fundamental fairness when applied to

  juveniles in the circumstances presented here.




  3 Because public safety, not rehabilitation, is the purpose of the
  registration requirement, C.M.D.’s cited studies and cases
  concluding that juveniles are particularly amenable to rehabilitation
  do not affect our resolution of the issue before us. Nevertheless, we
  note that, even though juveniles may generally have a high
  amenability to treatment, C.M.D. committed the current offense
  after he had already been in sex offender treatment.


                                   21
                             IV. Conclusion

¶ 40   We affirm the district court’s order requiring C.M.D. to register

  as a sex offender.

       JUDGE DAILEY and JUDGE LICHTENSTEIN concur.




                                   22